Citation Nr: 0014085	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-06 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.  He passed away in August 1991.  The death certificate 
listed cardiorespiratory arrest as the immediate cause of 
death, which was due to metastatic carcinoma of the prostate.  
No other significant conditions were listed on the death 
certificate as contributing to his death.  The veteran's 
widow is the appellant in this appeal.
 
This appeal arises from an October 1992 rating decision of 
the San Diego, California, Regional Office (RO) that denied 
service connection for the cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran died on August [redacted], 1991.  The death 
certificate lists the cause of death as cardio-respiratory 
arrest due to metastatic carcinoma of the prostate.  No 
autopsy was performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability; nor was any claim for 
service connection pending before the VA. 

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, 





CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

The appellant contends, in essence, that the cause of the 
veteran's death should be service connected.  In particular, 
she notes that the veteran served on active duty at the Oak 
Ridge, Tennessee, National Laboratory and was assigned to 
assist in the purification of uranium 234 in the course of 
work on the Manhattan Project.  She alleges that the prostate 
cancer that was responsible for his death was due to exposure 
to uranium 234.  She also argues that the veteran, who had a 
right nephrectomy in 1984 due to kidney cancer, was never 
totally cured of that kidney cancer.  Finally, she argues 
that the kidney cancer weakened the veteran and contributed 
to his subsequent development of prostate cancer.

A careful review of the veteran's service medical records 
shows that they are negative for any findings, complaints or 
treatment of and kidney or prostate condition.  

The appellant has submitted private medical records which 
indicate that the veteran was diagnosed with renal 
adenocarcinoma in 1984 and a right nephrectomy was performed.  
In January 1990, the veteran was diagnosed with prostate 
cancer.  

The veteran died on August [redacted], 1991.  The death certificate 
lists the cause of death as cardio-respiratory arrest due to 
metastatic carcinoma of the prostate.  No autopsy was 
performed.

In a September 1993 letter, one of the veteran's private 
treating physicians, Dr. Alan Miller, opined that there was 
"a potential association" between the veteran's kidney cancer 
and his subsequently diagnosed prostate cancer which caused 
his death.  In that letter, Dr. Miller indicted that such a 
potential association was supported by medical literature, 
and he offered to provide more specific information.  

A hearing before a Member of the Board was conducted in 
September 1996.  Besides the contentions regarding the cause 
of the veteran's death noted above, she also stated that the 
veteran worked at Oak Ridge National Laboratory.  In 
addition, she testified that she had been told by the 
veteran's urologist, Dr. Raymond Pong, who treated the 
veteran with Dr. Miller, that the veteran had a rare form of 
cancer and that "it sounded reasonable" that the veteran's 
exposure to radiation while working on the Manhattan Project 
caused his cancer.  The appellant also testified that Dr. 
Pong refused to put this opinion in writing.  

In a May 1999 letter, Dr. Miller provided numerous medical 
references to support his conclusion of an association 
between the veteran's kidney cancer and his subsequently 
diagnosed prostate cancer which caused his death.  Dr. Miller 
concluded that "the possibility that radiation played a 
causal role . . . in the subsequent development of his 
prostatic tumor cannot be excluded."

In a memorandum dated in November 1999, Dr. Susan H. Mather, 
Chief Public Health and Environmental Hazards Officer, noted 
that the veteran had documented exposure to uranium while 
serving as a chemist in the Manhattan Project at Oak Ridge 
National Laboratory, neither the Army or the Department of 
Education 

(DOE) were able to provide dose estimates of the veteran's 
radiation exposure during service.  However, the DOE provided 
copies of several scientific papers, one of which noted that 
the mean cumulative external dose was 1.73 rem (roentgen-
equivalent-man) for workers studied who were at Oak Ridge 
between 1943 and 1972 and the 96th percentile highest dose 
was about 5-10 rem.  A dose of 10 rem was used as an estimate 
of the veteran's inservice radiation exposure.  It was noted 
that the kidney is considered to have comparatively low 
susceptibility to radiation-induced cancer, and that the 
prostate is considered to have very low or absent 
susceptibility to radiation-induced cancer (Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd Edition, p. 
73 (1995)).  It was also noted that according to 
calculations, exposure to less than 18.25 rads at age 25 
provides a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's renal adenocarcinoma and carcinoma of the prostate 
was related to exposure to ionizing radiation (Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report No. 6, 1988, p. 29).  Dr. 
Mather also noted that the veteran's age of 25 at the time of 
exposure, gender, time lapse of 38 years between exposure and 
the first incidence of cancer, and his exposure to radiation 
after separation from service when he continued to work as a 
civilian chemist at Oak Ridge for 18 months after service, 
all reduced the likelihood that the veteran's inservice 
exposure to radiation caused his cancer.  In light of this 
information, Dr. Mather concluded that it was unlikely that 
the veteran's renal or prostate cancer could be attributed to 
exposure to ionizing radiation during service.  

In November 1999, the Director of the VA Compensation and 
Pension Service reviewed the entire record including Dr. 
Mather's opinion cited hereinabove and was of the opinion 
that there was no reasonable possibility that the veteran's 
renal and prostate cancer was the result of exposure to 
radiation in service.



II.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998).  

First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and 
develops one of fifteen types of cancer including renal 
cancer, it is presumed that the disease was incurred in 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Qualification under those provisions occurs only where it is 
shown that a claimant participated in a "radiation risk 
activity" in service.  "Radiation-risk activity" is defined 
to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).  Because the veteran 
did not participate in a radiation-risk activity as defined 
by this statute and regulation, the presumptive provisions of 
section 1112(c) are not available to the appellant in this 
instance.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

Secondly, for consideration of service connection based upon 
ionizing radiation exposure under 38 C.F.R. § 3.311, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease which includes any cancer; 
(2) the claimant must have had service; (3) the disease may 
not be one covered as presumptively service connected under 
§§ 3.307 or 3.309 and manifested within the applicable 
presumptive period of § 3.311(b)(5); and (4) the claimant 
must contend the radiogenic disease was the result of 
exposure to ionizing radiation.  Hilkert at 290-91.  That 
regulation does not create a presumption of service 
connection, but accords the claimant special processing of 
the claim.  Such processing "still requires a case-by-case 
determination of service connection for each claim based on 
one of the listed diseases."  Ramey v. Gober, 120 F.3d 1239, 
1245 (Fed. Cir. 1997).  

As the appellant has met the four elements required under § 
3.311, i.e., she has claimed that the veteran's cancer of the 
kidney and prostate cancer which caused his death was due to 
the reported exposure to ionizing radiation in service, the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Hilkert, 
supra; Murphy v. Derwinski, 1 Vet. App. 78 (1992).  The 
appellant's claim was referred to the Under Secretary for 
Benefits who reviews it in relation to six specific factors 
and determines whether there is a reasonable possibility that 
the disease was incurred in service.  38 C.F.R. § 3.311.

The RO undertook and completed the special development 
mandated by the regulation, and the Board finds that the 
opinion of the Chief Public Health and Environmental Hazards 
Officer that it was unlikely that the veteran's renal or 
prostate cancer could be attributed to exposure to ionizing 
radiation during service, discussed above, was well supported 
by the evidence of record.  The Board notes that Dr. Miller 
has stated that "the possibility that radiation played a 
causal role . . . in the subsequent development of his 
prostatic tumor cannot be excluded."  A physician's 
statement couched in terms of a possibility that radiation 
played a causal role in the veteran's death is too 
speculative to enable the appellant to prevail on her claim.  
See generally, Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In addition, the physician, unlike the Chief Public Health 
and Environmental Hazards Officer, did not discuss the 
reasoning upon which the assumption was based.

Thirdly, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to events, including radiation exposure, in service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 
1039, 1043- 45 (Fed. Cir. 1994).  The Combee/Ramey analysis 
includes the traditional approach to service-connection 
claims, i.e., adjudicating the issue of causation in service 
on a direct basis.  For the reasons articulated above, the 
Board concludes that the appellant's kidney or prostate 
cancer is not attributable to in-service radiation exposure 
or other incident of service.  The record in this case does 
not support a finding of incurrence or aggravation of kidney 
or prostate cancer in service, within one year of separation 
from service, or on a delayed basis due to any exposure to 
ionizing radiation.  The appellant, being a layperson, has no 
competence to give a medical opinion on the cause of the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

